COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Bray and Overton
Argued at Norfolk, Virginia


LEO LAMONT VEREEN
                                           MEMORANDUM OPINION * BY
v.         Record No. 2809-96-1           JUDGE NELSON T. OVERTON
                                              OCTOBER 7, 1997
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                       Randolph T. West, Judge
           James S. Ellenson for appellant.

           Leah A. Darron, Assistant Attorney General
           (James S. Gilmore, III, Attorney General;
           H. Elizabeth Shaffer, Assistant Attorney
           General, on brief), for appellee.



     Leo Lamont Vereen (defendant) appeals his conviction for

possession of a handgun while being a felon.    He contends that

the trial court abused its discretion by continuing his trial,

sua sponte, after the Commonwealth had rested.     Because we find

no merit to this argument, we affirm.

     The parties are fully conversant with the record in the

cause, and because this memorandum opinion carries no

precedential value, no recitation of the facts is necessary.

     "A motion for a continuance . . . is addressed to the sound

discretion of the trial court whose decision will not be reversed

unless the record affirmatively shows an abuse of such

discretion."   Smith v. Commonwealth, 16 Va. App. 630, 634, 432

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
S.E.2d 2, 5 (1993) (citing Shifflett v. Commonwealth, 218 Va. 25,

30, 235 S.E.2d 316, 319 (1977)).       Defendant ascribes error to the

distinction between the trial court granting a motion of the

parties to continue the case and the court continuing the case by

its own motion.   This is a distinction without a difference.          "A

trial judge has the right, indeed it is his duty, when necessary

for the fair and orderly administration of justice to participate

in the trial and facilitate its progress."       Skipper v.
Commonwealth, 195 Va. 870, 879, 80 S.E.2d 401, 406 (1954).         A

trial court may even reopen the case after closing arguments have

been made if it deems that justice so requires.          See Robinson v.

Commonwealth, 190 Va. 134, 141, 56 S.E.2d 367, 370-71 (1949).           It

surely has the power to continue a case to allow further evidence

on a relevant issue even if the Commonwealth has rested.

     We hold that the trial court did not abuse its discretion by

continuing the case on its own.    Accordingly, we affirm

defendant's conviction.


                                             Affirmed.




                                   2